     Michael E. Hansen [SBN 191737]
 1   Attorney-at-Law
     711 Ninth Street, Suite 100
 2   Sacramento, CA 95814
     916.438.7711
 3   Fax 916.864.1359
 4   Attorney for Defendant
     SUSAN CASILLAS
 5
 6
 7                        IN THE UNITED STATES DISTRICT COURT
 8                IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                          )   Case No.: 2:19-CR-00002-JAM
10                                                      )
                             Plaintiff,                 )   STIPULATION AND PROPOSED
11                                                      )   ORDER MOFIFYING PRETRIAL
            vs.                                         )   RELEASE CONDITIONS
12                                                      )
     SUSAN CASILLAS,                                    )
13                                                      )
                             Defendant.                 )
14                                                      )
                                                        )
15
16          IT IS HEREBY STIPULATED by and between the parties hereto through their
17   respective counsel, Timothy Delgado, Assistant United States Attorney, attorney for plaintiff,
18   Daniel Olmos, attorney for Salvador Ramirez and Michael E. Hansen, attorney for defendant
19   Susan Casillas, to modify the pretrial release conditions for Ms. Casillas and Mr. Ramirez,
20   adding the following:
21          Condition 12 will now read: You are allowed to have contact with Mr. Ramirez at the
22          Sacramento County Jail if you are accompanied by one or more of your children for the
23          limited purpose to allow Mr. Ramirez visitation with the children. You are not to
24          discuss the pending charges.        You must not associate or have any contact with
25          codefendant Salvador Jesus Ramirez, unless in the presence of counsel or otherwise
26          approved in advance by the pretrial services officer.
27          Additionally, Mr. Ramirez is ordered, through his counsel, to not discuss the charges.
28


                                                    1

     Pretrial Release Conditions Modification
 1
     Dated: April 24, 2019                                Respectfully submitted,
 2
                                                          /s/ Michael E. Hansen
 3                                                        MICHAEL E. HANSEN
                                                          Attorney for Defendant
 4                                                        SUSAN CASILLAS
 5
     Dated: April 24, 2019                                By: /s/ Michael E. Hansen for
 6                                                        DANIEL OLMOS
                                                          Attorney for Defendant
 7                                                        SALVADOR RAMIREZ
 8   Dated: April 24, 2019                                McGREGOR SCOTT
                                                          United States Attorney
 9
                                                          By: /s/ Michael E. Hansen for
10                                                        TIMOTHY DELGADO
                                                          Assistant U.S. Attorney
11                                                        Attorney for Plaintiff
12
                                        [PROPOSED] ORDER
13
                    The Court, having received, read, and considered the stipulation of the parties,
14
     and good cause appearing therefrom, adopts the stipulation of the parties in its entirety as its
15
     order. Based on the stipulation of the parties and the recitation of facts contained therein, the
16
     Court orders modification and addition of pretrial release conditions as follows:
17
            Condition 12. You are allowed to have contact with Mr. Ramirez at the Sacramento
18
     County Jail if you are accompanied by one or more of your children for the limited purpose to
19
     allow Mr. Ramirez visitation with the children. You are not to discuss the pending charges.
20
     You must not associate or have any contact with codefendant Salvador Jesus Ramirez, unless
21
     in the presence of counsel or otherwise approved in advance by the pretrial services officer.
22
            IT IS SO ORDERED.
23
24
     DATED: April 30, 2019
25
26
27
28


                                                    2

     Pretrial Release Conditions Modification
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
